Citation Nr: 0601682	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  02-09 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from December 1987 to 
February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2002 and, 
after undertaking further development under the now 
invalidated provisions of 38 C.F.R. § 19.9(a)(2) (2003), in 
August 2003, the Board remanded the appeal for additional 
development.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

A review of the record on appeal since the time of the most 
recent Board remand shows that the veteran now reports being 
in receipt of Social Security Administration (SSA) disability 
benefits.  A request for these records has yet been 
undertaken by VA.  Therefore, another remand to request these 
records is required.  See Tetro v. Gober, 14 Vet. App. 110 
(2000) (VA has the duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists); 38 U.S.C.A. § 5103A(b) (West 2002).

Likewise, while a review of the record shows that the veteran 
reported receiving treatment for his psychiatric disorder 
since shortly after his separation from military service at 
the Highland VA Medical Center, copies of all of his post-
February 1989 treatment records from this facility are not 
found in the claims file.  Similarly, while the veteran 
provided VA with an authorization to request his records from 
Buckhead Mental Health Center, a request for these records 
has yet to be undertaken by VA.  Therefore, on remand, a 
request for these records should also be undertaken.  Id.

The Board notes VA has already obtained two VA psychiatric 
examinations of the veteran.  Therefore, on remand, he will 
not be provided another examination unless the above 
development uncovers additional relevant nexus evidence.  Id.  

Next, while a review of the record shows that the National 
Personnel Records Center (NPRC) provided VA with microfiche 
copies of the veteran's service medical records in August 
2001 and service personnel records in May 2003, it does not 
appear that hard copies of the microfiche service personnel 
records were ever made and associated with the record.  
Therefore, on remand, hard copies of the microfiche service 
personnel records should be made and associated with the 
record.  38 U.S.C.A. § 5103A(b).

Lastly, the veteran should be notified that the record is 
devoid of any medical evidence showing a relationship between 
his military service and the psychiatric disorders first 
diagnosed years after his separation from military service.  
Therefore, since such nexus evidence is critical to 
establishing his claim, he should be invited to obtain and 
associate with the record any relevant evidence showing this 
relationship.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.303 
(2005); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there.).

Therefore, the appeal is REMANDED for the following:

1.  The RO should obtain from the Social 
Security Administration any medical 
records used in awarding the appellant 
Social Security disability benefits.  If 
any pertinent records are not available, 
or if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.  
Because these are Federal records, if 
they cannot be secured, a written 
unavailability memorandum must be 
prepared and added to the claims folder.

2.  The RO should obtain and associate 
with the record all of the veteran's 
treatment records from the Pittsburgh 
(Highland Drive) VA Medical Center dated 
from February 1989 to 2002 that have not 
already been associated with the claims 
file.  If any of the pertinent records 
are not available, or if the search for 
the records yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folder.

3.  After obtaining another authorization 
to obtain these records, the RO should 
obtain and associate with the record all 
of the veteran's treatment records from 
the Buckhead Mental Health Center in 
Atlanta, Georgia.  If any of the 
pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.  

3.  The RO should obtain and associate 
with the record hard copies of any 
microfiche records included in the claims 
file.

4.  The RO should notify the appellant 
that the current record is devoid of 
medical evidence showing a relationship 
between his currently diagnosed 
psychiatric disorder and his military 
service.  He is invited to identify the 
location of any other relevant medical 
records during this time period so that 
VA may obtain them on his behalf.  In 
particular the veteran is invited to 
submit competent medical opinion evidence 
showing that it is at least as likely as 
not that his current psychiatric 
disorders are due to military service. 

5.  The RO should provide the veteran 
with a Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), letter regarding what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence.  38 U.S.C.A. 
§§ 5100, 5103 (West 2002); 38 C.F.R. 
§ 3.159 (2005).

6.  If and only if the above development 
uncovers additional relevant nexus 
evidence, the RO should arrange for the 
claims folder to be reviewed once again 
by the September 2005 VA examiner if 
available and another psychiatrist if he 
is not.  Based on a review of the entire 
claims folder, including the additional 
evidence, the examiner should be asked if 
he wishes to amend any of the findings 
and conclusions made at the September 
2005 VA examination.

7.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  The RO is advised that 
they are to make a determination based on 
the appropriate regulations as well as 
any further changes in the VCAA, and any 
other applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

